Case 4:20-cv-00099 Document1 Filed 06/29/20 Page 1 of 4 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Newport News Division

MARIVIC R. REIGHARD,

Plaintiff,
V. CIVIL ACTION NO.
UNITED STATES OF AMERICA,

Defendant.

COMPLAINT

Plaintiff, by counsel, hereby moves this Court for judgment and execution
against the Defendant for the following:

1. The Plaintiff is currently a resident of Pennsylvania. At the time this
cause of action arose, she was a resident of the State of Virginia and,
specifically, the Eastern District of Virginia.

2. The care at issue in this case was performed at United States Air
Force Hospital Langley by Dr. Arthur Greenwood.

3. Followup care was received at United States Air Force Hospital
Langley and Naval Medical Center Portsmouth.

4. The original surgery was performed on or about December 21, 2017.

5. The Form 95 was filed on or about February 12, 2019, and the
government acknowledged receipt of the claim on February 27, 2019.

6. More than six months have elapsed since the Form 95 was filed, and

the matter has not been resolved.
Case 4:20-cv-00099 Document1 Filed 06/29/20 Page 2 of 4 PagelD# 2

7. The Defendant is the proper Defendant pursuant to 28 U.S.C.

§ 1346 (the Federal Torts Claim Act) as the heatIhcare providers providing care
to the Plaintiff were employees/agents of the United States of America at the time
they treated the Plaintiff.

8. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1346(a).

9. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in
that a substantial part of this action arose within the Eastern District of Virginia,
Newport News Division, specifically, at United States Air Force Hospital Langley.

10. Onor about December 21, 2017, the Plaintiff had a vaginal
hysterectomy performed at United States Air Force Hospital Langley by Dr. Arthur
Greenwood.

11. Atall times, Dr. Greenwood was an employee of the United States of
America and at all relevant times was working within the scope of his
employment for the United States of America.

12.  Atall times, the physicians who saw Mrs. Reighard when she was
readmitted to United States Air Force Hospital Langley on December 23, 2017,
were also employees of the United States of America working within the scope of
their employment for the United States of America.

13. Atall times, Dr. Greenwood and the other physicians who saw
Mrs. Reighard at United States Air Force Hospital Langley between

December 23, 2017 and December 26, 2017, had an obligation to provide the

2
Case 4:20-cv-00099 Document1 Filed 06/29/20 Page 3 of 4 PagelD# 3

Plaintiff that degree of care and skill of a reasonably prudent physician practicing
in Virginia at that time.

14. Notwithstanding said obligations, Dr. Greenwood and the other
physician employees of the United States breached their duties to the Plaintiff in
that, among other things:

(a) | Dr. Greenwood injured the Plaintiffs bowel during this procedure but

failed to tell her;

(b) Dr. Greenwood attempted to repair the bowel himself but did so in a
careless and reckless manner in that, among other things, he simply
tried to stitch the bowel and did not call in a surgeon to help him, nor
did he apparently recognize that stitching the bowel was going to be
wholly ineffectual to fix the problem; and

(c) Despite knowing that Dr. Greenwood had injured the Plaintiffs bowel
during the original operation and despite the fact that the physicians
who saw Mrs. Reighard between December 23 and 26, 2017, at
United States Air Force Hospital Langley knew or should have
known that the injury would continue to worsen over the next few
days because it was a thermal injury, when the Plaintiff returned to
the hospital with complaints of bloating, pain, and urinary retention,
there was no immediate recognition of the injury and days went by

before the Plaintiff was finally treated.

3
Case 4:20-cv-00099 Document1 Filed 06/29/20 Page 4 of 4 PagelD# 4

15. As adirect result of the negligence of Dr. Greenwood and others
employed by the United States of America, the Plaintiff has suffered significant
injuries which have resulted in her having to undergo numerous operations and
suffer great pain, mental anguish and emotional trauma. Additionally, the Plaintiff
has been unable to work at her calling or carry on her normal day-to-day affairs
because of her injuries. It is anticipated that the Plaintiffs injuries are permanent
in that she will continue to suffer for the rest of her life and need periodic
treatment for the rest of her life.

WHEREFORE, the Plaintiff prays for judgment and execution against the
Defendant in the amount of SIX MILLION FOUR HUNDRED FIFTY THOUSAND
FIVE HUNDRED THIRTY-SEVEN DOLLARS ($6,450,537.00), plus pre and post-
judgment interest, plus all of her costs in proceeding with this matter.

MARIVIC R. REIGHARD
By
Of Counsel
Robert J. Haddad, Esquire (VSB No. 22298)
RULOFF, SWAIN, HADDAD, MORECOCK,
TALBERT & WOODWARD, P.C.
317 30" Street
Virginia Beach, VA 23452

(757) 671-6036
Fax: (757) 671-6004

rhaddad@srgslaw.com
